JONES, Justice
(dissenting).
The majority opinion holds that Bradley and Brown, as elected constables of their respective districts cannot use “blue oscillating” lights as a part of their motor vehicle equipment. Neither can any constable in Kentucky.
I respectfully dissent. I think it was not the intent of the legislature to deprive constables of this privilege. Had that intent been present, the legislature would have said so.
Historically, a constable was a high functionary under the English and French Kings. The dignity of his office was second only to the King. He was charged with the conservation of the peace in the nation. There was a Constable of France, and a Lord High Constable of England.
In English law a constable is a public officer whose proper duty is to keep the peace within his district. That concept was brought to America by the Colonists.
In American law the constable is to preserve the peace, execute process of magistrates’ courts, and serve writs. He is charged with duties assigned to him by local law or by statute.
At its June term 1792, the legislature provided that constables be appointed by the county courts. The duties of constables then were essentially the same as now. They were conservators of the peace. See The Statute Law of Kentucky, Littell, Volume I, Ch. XXIII, Sec. 22. The present Constitution provides for the election of constables in each magisterial district. See Kentucky Constitution, Section 99. Constables are made peace officers by the provisions of KRS 61.130. A constable is a “police officer” and as such, operates an “emergency vehicle” within the meaning of the statute. KRS 189.920 to 189.950.
In rural counties, the sheriff’s staff is limited by lack of funds. The “thin grey line” of state police is limited for the same reason. Most rural counties are not able to maintain county patrolmen. In exigent circumstances an emergency may arise. A rural bank has been robbed. Unable to reach a state policeman, the sheriff calls upon a constable for assistance. The sheriff takes the “high road”; the constable takes the “low road.” The constable overtakes the robber. Without the additional badge of authority, (the blue flashing rotating light) the robber may get away.
*646With crime on the increase peace officers need all the assistance that is available, including a “blue flashing” rotating light.
The effect of the majority opinion deprives constables of this aid. It relegates the constable to the position of an inferior police officer. Perhaps he should, as did Diogenes, an early Greek philosopher, get a lantern. He can then mount his mule and ride throughout his constablewick, carrying a lantern. He can look in the face of strangers, as did Diogenes, searching for an honest man.
A constable is a peace officer. I am of the opinion that he is also a police officer. In the performance of his duties he operates an “emergency vehicle.” He should be permitted to use blue flashing, blue revolving lights on his emergency vehicle. If the legislature desires to deprive him of this privilege, let it say so.
PALMORE and REED, JJ., join in this dissent.